Exhibit 10.1

 

 

AMENDED AND RESTATED AMERICAN CARESOURCE HOLDINGS, INC.

 

2009 EQUITY INCENTIVE PLAN

 

American CareSource Holdings, Inc., a Delaware corporation (the “Company”),
hereby adopts this Amended and Restated American CareSource Holdings, Inc. 2009
Equity Incentive Plan, effective March 31, 2015, subject to approval of the
Company's stockholders, which amends and restates the American CareSource
Holdings, Inc. 2009 Equity Incentive Plan, as amended and restated effective
April 28, 2014 (as hereby amended and restated, the "Plan").  The terms of the
Plan, as so amended and restated, are as follows:

 

Article 1.

 

Objectives and Duration

 

1.1 Purposes of the Plan. The purposes of this Plan are (a) to recognize and
compensate selected employees, Non-Employee Directors and Consultants who
contribute to the success of the Company and the Subsidiaries, (b) to attract
and retain employees, Non-Employee Directors and Consultants, and (c) to provide
incentive compensation to employees, Non-Employee Directors and Consultants
based upon the performance of the Company and the Subsidiaries.

 

1.2 Duration of the Plan. The Plan shall remain in effect, subject to the right
of the Board of Directors of the Company (“Board”) to amend or terminate the
Plan at any time pursuant to Article 13 hereof, until March 10, 2019 with
respect to the initial 500,000 shares authorized for issuance under the American
CareSource Holdings, Inc. 2009 Equity Incentive Plan and until April 28, 2024
with respect to the additional 1,500,000 shares authorized under the American
CareSource Holdings, Inc. 2009 Equity Incentive Plan, as amended and restated
effective April 28, 2014. If earlier, the Plan shall terminate on the date all
Shares subject to the Plan shall have been purchased or acquired and the
restrictions on all Restricted Stock and Restricted Stock Units, and deferred
periods on all Deferred Stock Units, granted under the Plan shall have lapsed,
according to the Plan’s provisions.

 

Article 2.

 

Definitions

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below:

 

2.1 “Award” means Options (including non-qualified options and Incentive Stock
Options and Director Options), Restricted Shares, Restricted Stock Units,
Deferred Stock Units, Performance Units (which may be paid in cash), Performance
Shares, Deferred Stock, Dividend Equivalents, or Other Stock-Based Awards
granted under the Plan.

 

2.2 “Award Agreement” means the written agreement by which an Award shall be
evidenced.

 

2.3 “CEO” means the Chief Executive Officer of the Company.

 

2.4 "Board" means the Board of Directors of the Company.

 

2.5 "Company" means American CareSource Holdings, Inc. or any business
organization that succeeds to all or substantially all of its business, whether
by virtue of a purchase, merger, consolidation or otherwise.

 

2.6 “COO” means the Chief Operating Officer of the Company.

 



 



2.7 “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to a particular section of the Code include references to
regulations and rulings thereunder and to successor provisions.

 

2.9 “Committee” or “Stock Option Committee” has the meaning set forth in Section
3.1.

 

2.10 “Common Stock” means the common stock, $0.01 par value, of the Company.

 

2.11 “Covered Employee” means a Participant who, as of the last day of the
fiscal year in which the value of an Award is recognizable as income for federal
income tax purposes, is one of the group of “covered employees,” within the
meaning of Code Section 162(m), with respect to the Company.

  

2.12 “Deferred Stock” means a right, granted under Section 10.1 to receive
Shares at the end of a specified deferral period.

 

2.13 "Deferred Stock Unit" means a right to receive shares awarded under Article
8.

 

2.14 “Disability” means, unless otherwise defined in an Award Agreement, or as
otherwise determined under procedures established by the Committee for purposes
of the Plan, a disability within the meaning of Section 22(e)(3) of the Code.

 

2.15 “Dividend Equivalent” means a right to receive payments equal to dividends
or property, if and when paid or distributed, on a specified number of Shares.

 

2.16 “Effective Date” means March 10, 2009 with respect to the initial 500,000
shares authorized for issuance under the Plan and April 28, 2014 with respect to
the additional 1,500,000 shares authorized under the Plan.

 

2.17 “Eligible Person” means any employee (including any officer and employed
director) of, or non-employee consultant to, or Non-Employee Director of, the
Company or any Subsidiary, or potential employee (including a potential officer)
of, or non-employee consultant to, the Company or any Subsidiary; provided,
however, that solely with respect to the grant of an Incentive Stock Option an
“Eligible Person” shall be any employee (including any officer) of the Company
or any Subsidiary.

 

2.18 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time. References to a particular section of the Exchange Act include
references to successor provisions.

 

2.19 “Fair Market Value” means (a) with respect to any property other than
Shares, the fair market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee, and (b)
with respect to Shares, unless otherwise determined in the good faith discretion
of the Committee, as of a given date, (i) the closing sales price of the Shares
on any national securities exchange on which the Shares are principally traded,
or, if no Shares are traded on any such exchange on such date, then on the next
preceding date on which any Shares were traded on such exchange or (ii) if no
such prices are available, the average of the high bid and low asked quotations
in the over-the-counter market as reported by the National Quotation Bureau
Incorporated or similar organization; or (iii) in the event that there shall be
no public market for the Shares, the fair market value of the Shares as
determined (which determination shall be conclusive) in good faith by the
Committee.

 

2.20 "Grant Date” means the date on which an Award is granted or, in the case of
a grant to an Eligible Person, such later date as specified in advance by the
Committee.

 

2.21 "Immediate Family" has the meaning set forth in Section 5.4(c).

 

2

 



2.22 "Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code.

 

2.23 "including” or “includes” means “including, without limitation,” or
“includes, without limitation,” respectively.

 

2.24 "Management Committee” has the meaning set forth in Section 3.1(b).

 

2.25 "Non-Employee Director” means a member of the Board who is not an employee
of the Company or any Subsidiary.

 

2.26 "Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

 

2.27 "Option Term” means the period beginning on the Grant Date of an Option and
ending on the date such Option expires, terminates or is canceled.

 

2.28 "Option” means an option granted under Article 6 of the Plan.

 

2.29 "Other Stock-Based Award” means a right, granted under Article 12 hereof,
that relates to or is valued by reference to Shares or other Awards relating to
Shares.

 

2.30 "Participant” means a person who has been granted an Award.

  

2.31 "Performance Measures” has the meaning set forth in Section 4.4.

 

2.32 "Performance Period” means the time period during which performance goals
must be met.

 

2.33 "Performance Share” and “Performance Unit” have the respective meanings set
forth in Article 9.

 

2.34 "Performance-Based Exception” means the performance-based exception from
the tax deductibility limitations of Code Section 162(m) contained in Code
Section 162(m)(4)(C) (including the special provisions for options thereunder).

 

2.35 "Period of Restriction” means the period during which Restricted Shares or
Restricted Stock Units are subject to forfeiture if the conditions specified in
the Award Agreement are not satisfied.

 

2.36 "Person” means any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government instrumentality, division, agency, body or department.

 

2.37 "Restricted Shares” means Shares that are both subject to forfeiture and
are nontransferable if the Participant does not satisfy the conditions specified
in the Award Agreement applicable to such Shares.

 

2.38 "Restricted Stock Unit" shall mean a right to receive Shares awarded under
Article 8.

 

2.39 "Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange
Act, as amended from time to time, together with any successor rule.

 

2.40 "SEC” means the United States Securities and Exchange Commission, or any
successor thereto.

 

3

 



2.41 "Section 16 Non-Employee Director” means a member of the Board who
satisfies the requirements to qualify as a “non-employee director” under Rule
16b-3.

 

2.42 "Section 16 Person” means a person who is subject to potential liability
under Section 16(b) of the Exchange Act with respect to transactions involving
equity securities of the Company.

 

2.43 "Share” means a share of Common Stock, and such other securities of the
Company as may be substituted or resubstituted for Shares pursuant to Section
4.2 hereof.

 

2.44 "Subsidiary” means an entity in an unbroken chain beginning with the
Company if each of the entities other than the last entity in the unbroken chain
owns 50% or more of the total combined voting power of all classes of equity in
one of the other entities in such chain.

 

2.45 "Termination of Affiliation” occurs on the first day on which an individual
is for any reason no longer providing services to the Company or any Subsidiary
in the capacity of an employee, officer or consultant or with respect to an
individual who is an employee or officer of or a consultant to an Subsidiary,
the first day on which such entity ceases to be a Subsidiary of the Company.

 

 

Article 3.

 

Administration

 

3.1 Committee.

 

(a) Subject to Article 13 and to Section 3.2, the Plan shall be administered by
a Committee (the “Stock Option Committee” or the “Committee”) appointed by the
Board from time to time. Notwithstanding the foregoing, either the Board or the
compensation committee of the Board (the “Compensation Committee”) may at any
time and in one or more instances reserve administrative powers to itself as the
Committee or exercise any of the administrative powers of the Committee. To the
extent the Board or Compensation Committee considers it desirable to comply with
Rule 16b-3 or meet the Performance-Based Exception, the Committee shall consist
of two or more directors of the Company, all of whom qualify as “outside
directors” within the meaning of Code Section 162(m) and Section 16 Non-Employee
Directors. The number of members of the Committee shall from time to time be
increased or decreased, and shall be subject to such conditions, in each case if
and to the extent the Board deems it appropriate to permit transactions in
Shares pursuant to the Plan to satisfy such conditions of Rule 16b-3 and the
Performance-Based Exception as then in effect.

  

(b) The Board or the Compensation Committee may appoint and delegate to another
committee (“Management Committee”), to the CEO, or to the COO, any or all of the
authority of the Board or the Committee, as applicable, with respect to Awards
to Participants other than Participants who are executive officers, Non-Employee
Directors, or are (or are expected to be) Covered Employees and/or are Section
16 Persons at the time any such delegated authority is exercised. As of the
Effective Date, the authority of the Committee with respect to Awards to
Participants other than Non-Employee Directors and senior vice presidents or
higher ranking officers of the Company or any Subsidiary shall be delegated to
the CEO and the COO. This delegation shall remain in effect until such time as
the Board or the Compensation Committee rescinds or modifies such delegation.

 

(c) Unless the context requires otherwise, any references herein to “Committee”
include references to the Stock Option Committee, to the Board or Compensation
Committee to the extent either has assumed or exercises administrative powers
itself as the Committee pursuant to subsection (a), and the Management
Committee, the CEO or the COO to the extent they have been delegated authority
pursuant to subsection (b), as applicable; provided that for purposes of Awards
intended to comply with Rule 16b-3 or meet the Performance-Based Exception,
“Committee” shall include only the Stock Option Committee or the Compensation
Committee.

 

4

 



3.2 Powers of Committee. Subject to and consistent with the provisions of the
Plan, the Committee has full and final authority and sole discretion as follows:

 

(a) to determine when, to whom and in what types and amounts Awards should be
granted;

 

(b) to grant Awards to Eligible Persons in any number, and to determine the
terms and conditions applicable to each Award (including the number of Shares or
the amount of cash or other property to which an Award will relate, any exercise
price, grant price or purchase price, any limitation or restriction, any
schedule for or performance conditions relating to the earning of the Award or
the lapse of limitations, forfeiture restrictions, restrictions on
exercisability or transferability, any performance goals including those
relating to the Company and/or a Subsidiary and/or any division thereof and/or
an individual, and/or vesting based on the passage of time, based in each case
on such considerations as the Committee shall determine);

 

(c) to determine the benefit payable under any Performance Unit, Performance
Share, Dividend Equivalent, or Other Stock-Based Award and to determine whether
any performance or vesting conditions have been satisfied;

 

(d) to determine whether or not specific Awards shall be granted in connection
with other specific Awards, and if so, whether they shall be exercisable
cumulatively with, or alternatively to, such other specific Awards and all other
matters to be determined in connection with an Award;

 

(e) to determine the Option Term;

 

(f) to determine the amount, if any, that a Participant shall pay for Restricted
Shares or Restricted Stock Units, whether to permit or require the payment of
cash dividends thereon to be deferred and the terms related thereto, when
Restricted Shares (including Restricted Shares acquired upon the exercise of an
Option) or Restricted Stock Units shall be forfeited and whether Restricted
Shares shall be held in escrow;

 

(g) to determine whether, to what extent and under what circumstances an Award
may be settled in, or the exercise price of an Award may be paid in, cash,
Shares, other Awards or other property, or an Award may be accelerated, vested,
canceled, forfeited or surrendered or any terms of the Award may be waived, and
to accelerate the exercisability of, and to accelerate or waive any or all of
the terms and conditions applicable to, any Award or any group of Awards for any
reason and at any time;

 

(h) to determine with respect to Awards granted to Eligible Persons whether, to
what extent and under what circumstances cash, Shares, other Awards, other
property and other amounts payable with respect to an Award will be deferred,
either at the election of the Participant or if and to the extent specified in
the Award Agreement automatically or at the election of the Committee (whether
to limit loss of deductions pursuant to Code Section 162(m) or otherwise);

 

(i) to offer to exchange or buy out any previously granted Award for a payment
in cash, Shares or other Award;

 

(j) to construe and interpret the Plan and to make all determinations, including
factual determinations, necessary or advisable for the administration of the
Plan;

 

(k) to make, amend, suspend, waive and rescind rules and regulations relating to
the Plan;

 

(l) to appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;

 

(m) to determine the terms and conditions of all Award Agreements applicable to
Eligible Persons (which need not be identical) and, with the consent of the
Participant, to amend any such Award Agreement at any time, among other things,
to permit transfers of such Awards to the extent permitted by the Plan; provided
that the consent of the Participant shall not be required for any amendment (i)
which does not adversely affect the rights of the Participant, or (ii) which is
necessary or advisable (as determined by the Committee) to carry out the purpose
of the Award as a result of any new applicable law or change in an existing
applicable law, or (iii) to the extent the Award Agreement specifically permits
amendment without consent;

 

5

 



(n) to cancel, with the consent of the Participant, outstanding Awards and to
grant new Awards in substitution therefor;

 

(o) to impose such additional terms and conditions upon the grant, exercise or
retention of Awards as the Committee may, before or concurrently with the grant
thereof, deem appropriate, including limiting the percentage of Awards which may
from time to time be exercised by a Participant;

 

(p) to make adjustments in the terms and conditions of, and the criteria in,
Awards in recognition of unusual or nonrecurring events (including events
described in Section 4.2) affecting the Company or a Subsidiary or the financial
statements of the Company or a Subsidiary in response to changes in applicable
laws, regulations or accounting principles; provided, however, that in no event
shall such adjustment increase the value of an Award for a person expected to be
a Covered Employee for whom the Committee desires to have the Performance-Based
Exception apply;

 

(q) to correct any defect or supply any omission or reconcile any inconsistency,
and to construe and interpret the Plan, the rules and regulations, and Award
Agreement or any other instrument entered into or relating to an Award under the
Plan; and

 

(r) to take any other action with respect to any matters relating to the Plan
for which it is responsible and to make all other decisions and determinations
as may be required under the terms of the Plan or as the Committee may deem
necessary or advisable for the administration of the Plan.

 

Any action of the Committee with respect to the Plan shall be final, conclusive
and binding on all persons, including the Company, its Subsidiaries, any
Participant, any person claiming any rights under the Plan from or through any
Participant, and stockholders, except to the extent the Committee may
subsequently modify, or take further action not consistent with, its prior
action. If not specified in the Plan, the time at which the Committee must or
may make any determination shall be determined by the Committee, and any such
determination may thereafter be modified by the Committee. The express grant of
any specific power to the Committee, and the taking of any action by the
Committee, shall not be construed as limiting any power or authority of the
Committee. The Committee may delegate to officers or managers of the Company or
any Subsidiary the authority, subject to such terms as the Committee shall
determine, to perform specified functions under the Plan (subject to Sections
4.3 and 5.7(c)).

 

Article 4.

 

Shares Subject to the Plan, Maximum Awards, and 162(m) Compliance

 

4.1 Number of Shares Available for Grants. The Plan originally provided for the
issuance of a maximum of 1,500,000 shares, which was restated to 500,000 shares
to effect a 1-for-3 reverse stock split, effective September 4, 2012, pursuant
to Section 4.2. Effective as of April 28, 2014, an additional 1,500,000 shares
were authorized for issuance under the Plan. All shares authorized for issuance
under the plan are subject to adjustment as provided in Section 4.2, and subject
to the limitations of Section 5.6(b).

 

If any Shares subject to an Award granted hereunder are forfeited or such Award
otherwise terminates without the delivery of such Shares, the Shares subject to
such Award, to the extent of any such forfeiture or termination, shall again be
available for grant under the Plan. If any Shares subject to an Award granted
hereunder are withheld or applied as payment in connection with the exercise of
an Award or the withholding or payment of taxes related thereto (“Returned
Shares”), such Returned Shares shall again be available for grant under the
Plan.

 

6

 



The Committee shall from time to time determine the appropriate methodology for
calculating the number of Shares to which an Award relates pursuant to the Plan.

  

Shares delivered pursuant to the Plan may be, in whole or in part, authorized
and unissued Shares, or treasury Shares, including Shares repurchased by the
Company for purposes of the Plan.

 

4.2 Adjustments in Authorized Shares and Awards. In the event that the Committee
determines that any dividend or other distribution (whether in the form of cash,
Shares, or other property), recapitalization, forward or reverse stock split,
subdivision, consolidation or reduction of capital, reorganization, merger,
consolidation, scheme of arrangement, split-up, spin-off or combination
involving the Company or repurchase or exchange of Shares or other securities of
the Company or other rights to purchase Shares or other securities of the
Company, or other similar corporate transaction or event affects the Shares such
that any adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, adjust any or all of (a) the number and type of Shares
(or other securities or property) with respect to which Awards may be granted,
(b) the number and type of Shares (or other securities or property) subject to
outstanding Awards, (c) the grant or exercise price with respect to any Award
or, if deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award, (d) the number and kind of Shares of outstanding Restricted
Shares or relating to any other outstanding Award in connection with which
Shares are subject, and (e) the number of Shares with respect to which Awards
may be granted to a Participant, as set forth in Section 4.3; provided in each
case, that with respect to Stock Options, no such adjustment shall be authorized
to the extent that such adjustment would cause the Option (determined as if such
Option was an Incentive Stock Option) to violate Section 424(a) of the Code; and
provided further that the number of Shares subject to any Award denominated in
Shares shall always be a whole number.

 

4.3 Compliance with Section 162(m) of the Code. To the extent the Committee
determines that compliance with the Performance-Based Exception is desirable,
the following shall apply:

 

(a) Section 162(m) Compliance. All Awards granted to persons the Committee
believes likely to be Covered Employees shall comply with the requirements of
the Performance-Based Exception; provided, however, that to the extent Code
Section 162(m) requires periodic stockholder approval of performance measures,
such approval shall not be required for the continuation of the Plan or as a
condition to grant any Award hereunder after such approval is required. In
addition, in the event that changes are made to Code Section 162(m) to permit
flexibility with respect to the Award or Awards available under the Plan, the
Committee may, subject to this Section 4.3, make any adjustments to such Awards
as it deems appropriate.

 

(b) Annual Individual Limitations. No Participant may be granted Awards (other
than Awards that cannot be satisfied in Shares) with respect to more than
850,000 Shares, subject to adjustment as provided in Section 4.2 and except as
otherwise provided in Section 5.6(b). The maximum potential value of Awards to
be settled in cash or property (other than Shares) that may be granted with
respect to any calendar year to any Participant expected to be a Covered
Employee (regardless of when such Award is settled) shall not exceed $5,000,000.
(Thus, Awards that accrue over more than one calendar year (or fiscal year) may
exceed the one-year grant limit in the prior sentence at the time of payment or
settlement.)

 

4.4 Performance-Based Exception Under Section 162(m). Unless and until the
Committee proposes for stockholder vote and stockholders approve a change in the
general performance measures set forth in this Section 4.4, for Awards (other
than Options) designed to qualify for the Performance-Based Exception, the
objective Performance Measure(s) shall be chosen from among the following:

 

(a) Earnings (either in the aggregate or on a per-share basis);

 

(b) Net income or loss;

 

(c) Operating income or loss;

 

7

 



(d) Operating profit;

 

(e) Cash flow (as modified or adjusted for purposes of reporting cash flow in
accordance with industry practice);

 

(f) Stockholder returns (including return on assets, investments, equity, or
gross sales) (including in-come applicable to common stockholders or other class
of stockholders);

 

(g) Return measures (including return on assets, equity, or sales);

 

(h) Earnings before or after either, or any combination of, interest, taxes,
depreciation or amortization (EBITDA) (as modified or adjusted for purposes of
reporting EBITDA in accordance with industry practice);

 

(i) Gross revenues;

 

(j) Share price (including growth measures and total stockholder return or
attainment by the Shares of a specified value for a specified period of time);

 

(k) Reductions in expense levels in each case, where applicable, determined
either on a Company-wide basis or in respect of any one or more business units;

 

(l) Net economic value;

 

(m) Market share;

 

(n) Annual net income to Common Stock;

 

(o) Annual cash flow provided by operations;

 

(p) Changes in annual revenues;

 

(q) Strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, market penetration, geographic business expansion
goals, objectively identified project milestones, production volume levels, cost
targets, and goals relating to acquisitions or divestitures;

 

(r) Economic value added;

 

(s) Sales;

 

(t) Costs;

 

(u) Results of customer satisfaction surveys;

 

(v) Aggregate product price and other product price measures;

 

(w) Safety record;

 

(x) Service reliability;

 

(y) Operating and maintenance cost management;

 

8

 



(z) Debt rating; and/or

 

(aa) Achievement of business or operational goals such as market share and/or
business development;

 

provided that applicable performance measures may be applied on a pre- or
post-tax basis; and provided further that the Committee may, on the Grant Date
of an Award intended to comply with the Performance-Based Exception, and in the
case of other grants, at any time, provide that the formula for such Award may
include or exclude items to measure specific objectives, such as losses from
discontinued operations, extraordinary gains or losses, the cumulative effect of
accounting changes, acquisitions or divestitures, foreign exchange impacts and
any unusual, nonrecurring gain or loss. For Awards intended to comply with the
Performance-Based Exception, the Committee shall set the Performance Measures
within the time period prescribed by Section 162(m) of the Code. The levels of
performance required with respect to Performance Measures may be expressed in
absolute or relative levels and may be based upon a set increase, set positive
result, maintenance of the status quo, set decrease or set negative result.
Performance Measures may differ for Awards to different Participants. The
Committee shall specify the weighting (which may be the same or different for
multiple objectives) to be given to each performance objective for purposes of
determining the final amount payable with respect to any such Award. Any one or
more of the Performance Measures may apply to the Participant, a department,
unit, division or function within the Company or any one or more Subsidiaries;
and may apply either alone or relative to the performance of other businesses or
individuals (including industry or general market indices).

 

The Committee shall have the discretion to adjust the determinations of the
degree of attainment of the pre-established performance goals; provided,
however, that Awards which are designed to qualify for the Performance-Based
Exception may not (unless the Committee determines to amend the Award so that it
no longer qualified for the Performance-Based Exception) be adjusted upward (the
Committee shall retain the discretion to adjust such Awards downward). The
Committee may not, unless the Committee determines to amend the Award so that it
no longer qualifies for the Performance-Based Exception, delegate any
responsibility with respect to Awards intended to qualify for the
Performance-Based Exception. All determinations by the Committee as to the
achievement of the Performance Measure(s) shall be in writing prior to payment
of the Award.

  

In the event that applicable laws change to permit Committee discretion to alter
the governing performance measures without obtaining stockholder approval of
such changes, and still qualify for the Performance-Based Exception, the
Committee shall have sole discretion to make such changes without obtaining
stockholder approval.

 

Article 5.

 

Eligibility and General Conditions of Awards

 

5.1 Eligibility. The Committee may in its discretion grant Awards to any
Eligible Person, whether or not he or she has previously received an Award.

 

5.2 Award Agreement. To the extent not set forth in the Plan, the terms and
conditions of each Award shall be set forth in an Award Agreement.

 

5.3 General Terms and Termination of Affiliation. The Committee may impose on
any Award or the exercise or settlement thereof, at the date of grant or,
subject to the provisions of Section 13.2, thereafter, such additional terms and
conditions not inconsistent with the provisions of the Plan as the Committee
shall determine, including terms requiring forfeiture, acceleration or pro-rata
acceleration of Awards in the event of a Termination of Affiliation by the
Participant. Except as may be required under the Delaware General Corporation
Law, Awards may be granted for no consideration other than prior and future
services. Except as otherwise determined by the Committee pursuant to this
Section 5.3, all Options that have not been exercised, or any other Awards that
remain subject to a risk of forfeiture or which are not otherwise vested, or
which have outstanding Performance Periods, at the time of a Termination of
Affiliation shall be forfeited to the Company.

 

9

 



5.4 Nontransferability of Awards.

 

(a) Each Award and each right under any Award shall be exercisable only by the
Participant during the Participant’s lifetime, or, if permissible under
applicable law, by the Participant’s guardian or legal representative or by a
transferee receiving such Award pursuant to a qualified domestic relations order
(a “QDRO”) as defined in the Code or Title I of the Employee Retirement Income
Security Act of 1974 as amended, or the rules thereunder.

 

(b) No Award (prior to the time, if applicable, Shares are delivered in respect
of such Award), and no right under any Award, may be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by a Participant
otherwise than by will or by the laws of descent and distribution (or in the
case of Restricted Shares, to the Company) or pursuant to a QDRO, and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Subsidiary; provided that the designation of a beneficiary to receive benefits
in the event of the Participant’s death shall not constitute an assignment,
alienation, pledge, attachment, sale, transfer or encumbrance.

 

(c) Notwithstanding subsections (a) and (b) above, to the extent provided in the
Award Agreement, Awards other than Incentive Stock Options and Deferred Stock
may be transferred, without consideration, to a Permitted Transferee. For this
purpose, a “Permitted Transferee” in respect of any Participant means any member
of the Immediate Family of such Participant, any trust of which all of the
primary beneficiaries are such Participant or members of his or her Immediate
Family, or any partnership (including limited liability companies and similar
entities) of which all of the partners or members are such Participant or
members of his or her Immediate Family; and the term "Immediate Family” of a
Participant means the Participant’s spouse, children, stepchildren,
grandchildren, parents, stepparents, siblings, grandparents, nieces and nephews.
Such Award may be exercised by such transferee in accordance with the terms of
such Award. If so determined by the Committee, a Participant may, in the manner
established by the Committee, designate a beneficiary or beneficiaries to
exercise the rights of the Participant, and to receive any distribution with
respect to any Award upon the death of the Participant. A transferee,
beneficiary, guardian, legal representative or other person claiming any rights
under the Plan from or through any Participant shall be subject to and
consistent with the provisions of the Plan and any applicable Award Agreement,
except to the extent the Plan and Award Agreement otherwise provide with respect
to such persons, and to any additional restrictions or limitations deemed
necessary or appropriate by the Committee.

 

 (d) Nothing herein shall be construed as requiring the Committee to honor a
QDRO except to the extent required under applicable law.

 

5.5 Cancellation and Rescission of Awards. Unless the Award Agreement specifies
otherwise, the Committee may cancel, rescind, suspend, withhold, or otherwise
limit or restrict any unexercised Award at any time if the Participant is not in
compliance with all applicable provisions of the Award Agreement and the Plan or
if the Participant has a Termination of Affiliation.

 

5.6 Stand-Alone, Tandem and Substitute Awards.

 

(a) Awards granted under the Plan may, in the discretion of the Committee, be
granted either alone or in addition to, in tandem with, or in substitution for,
any other Award granted under the Plan unless such tandem or substitution Award
would subject the Participant to tax penalties imposed under Section 409A of the
Code; provided further that if the stand-alone, tandem or substitute Award is
intended to qualify for the Performance-Based Exception, it must separately
satisfy the requirements of the Performance-Based Exception. If an Award is
granted in substitution for another Award or any non-Plan award or benefit, the
Committee shall require the surrender of such other Award or non-Plan award or
benefit in consideration for the grant of the new Award. Awards granted in
addition to or in tandem with other Awards or non-Plan awards or benefits may be
granted either at the same time as or at a different time from the grant of such
other Awards or non-Plan awards or benefits.

 

(b) The Committee may, in its discretion and on such terms and conditions as the
Committee considers appropriate in the circumstances, grant Awards under the
Plan (“Substitute Awards”) in substitution for stock and stock-based awards
(“Acquired Entity Awards”) held by employees of or consultants to another
corporation or entity who become Eligible Persons as the result of a merger or
consolidation of the employing corporation or other entity (the “Acquired
Entity”) with the Company or a Subsidiary or the acquisition by the Company or a
Subsidiary of property or stock of the Acquired Entity immediately prior to such
merger, consolidation or acquisition in order to preserve for the Participant
the economic value of all or a portion of such Acquired Entity Award at such
price as the Committee determines necessary to achieve preservation of economic
value. The limitations of Sections 4.1 and 4.3 on the number of Shares reserved
or available for grants shall not apply to Substitute Awards granted under this
subsection (b).

 

10

 



5.7 Compliance with Rule 16b-3.

 

(a) Six-Month Holding Period Advice. Unless a Participant could otherwise
dispose of or exercise a derivative security or dispose of Shares delivered
under the Plan without incurring liability under Section 16(b) of the Exchange
Act, the Committee may advise or require a Participant to comply with the
following in order to avoid incurring liability under Section 16(b): (i) at
least six months must elapse from the date of acquisition of a derivative
security under the Plan to the date of disposition of the derivative security
(other than upon exercise or conversion) or its underlying equity security, and
(ii) Shares granted or awarded under the Plan other than upon exercise or
conversion of a derivative security must be held for at least six months from
the date of grant of an Award.

 

(b) Reformation to Comply with Exchange Act Rules. To the extent the Committee
determines that a grant or other transaction by a Section 16 Person should
comply with applicable provisions of Rule 16b-3 (except for transactions
exempted under alternative Exchange Act rules), the Committee shall take such
actions as necessary to make such grant or other transaction so comply, and if
any provision of this Plan or any Award Agreement relating to a given Award does
not comply with the requirements of Rule 16b-3 as then applicable to any such
grant or transaction, such provision will be construed or deemed amended, if the
Committee so determines, to the extent necessary to conform to the then
applicable requirements of Rule 16b-3.

 

(c) Rule 16b-3 Administration. Any function relating to a Section 16 Person
shall be performed solely by the Committee or the Board if necessary to ensure
compliance with applicable requirements of Rule 16b-3, to the extent the
Committee determines that such compliance is desired. Each member of the
Committee or person acting on behalf of the Committee shall be entitled to, in
good faith, rely or act upon any report or other information furnished to him by
any officer, manager or other employee of the Company or any Subsidiary, the
Company’s independent certified public accountants or any executive compensation
consultant or attorney or other professional retained by the Company to assist
in the administration of the Plan.

  

5.8 Deferral of Award Payouts. The Committee may permit a Participant to defer,
or if and to the extent specified in an Award Agreement require the Participant
to defer, receipt of the payment of cash or the delivery of Shares that would
otherwise be due by virtue of the lapse or waiver of restrictions with respect
to Restricted Shares or Restricted Stock Units, the satisfaction of any
requirements or goals with respect to Performance Units or Performance Shares,
the lapse or waiver of the deferral period for Deferred Stock Units or Deferred
Stock, or the lapse or waiver of restrictions with respect to Other Stock-Based
Awards. If the Committee permits such deferrals, the Committee shall establish
rules and procedures for making such deferral elections and for the payment of
such deferrals, which shall conform in form and substance with applicable
regulations promulgated under Section 409A of the Code to ensure that the
Participant is not subjected to tax penalties under Section 409A of the Code
with respect to such deferrals. Except as otherwise provided in an Award
Agreement, any payment or any Shares that are subject to such deferral shall be
made or delivered to the Participant as specified in the Award Agreement or
pursuant to the Participant’s deferral election.

 

Article 6.

 

Stock Options

 

6.1 Grant of Options. Subject to and consistent with the provisions of the Plan,
Options may be granted to any Eligible Person in such number, and upon such
terms, and at any time and from time to time as shall be determined by the
Committee.

 

11

 



6.2 Award Agreement. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the Option Term, the number of Shares to
which the Option pertains, the time or times at which such Option shall be
exercisable and such other provisions as the Committee shall determine.

 

6.3 Option Price. The Option Price of an Option under this Plan shall be
determined in the sole discretion of the Committee but may not be less than 100%
of the Fair Market Value of a Share on the Grant Date. Subject to the adjustment
allowed under Section 4.2, neither the Committee nor the Board shall have the
authority or discretion to change the Option Price of any outstanding Option.

 

6.4 Grant of Incentive Stock Options. At the time of the grant of any Option,
the Committee may in its discretion designate that such Option shall be made
subject to additional restrictions to permit it to qualify as an Incentive Stock
Option. Any Option designated as an Incentive Stock Option:

 

(a) shall be granted only to an employee of the Company or a Subsidiary;

 

(b) shall have an Option Price of not less than 100% of the Fair Market Value of
a Share on the Grant Date, and, if granted to a person who owns capital stock
(including stock treated as owned under Section 424(d) of the Code) possessing
more than 10% of the total combined voting power of all classes of capital stock
of the Company or any Subsidiary Corporation (a “10% Owner”), have an Option
Price not less than 110% of the Fair Market Value of a Share on its Grant Date;

 

(c) shall be for a period of not more than 10 years (five years if the
Participant is a 10% Owner) from its Grant Date, and shall be subject to earlier
termination as provided herein or in the applicable Award Agreement;

 

(d) shall not have an aggregate Fair Market Value (as of the Grant Date) of the
Shares with respect to which Incentive Stock Options (whether granted under the
Plan or any other stock option plan of the Participant’s employer or any parent
or Subsidiary (“Other Plans”)) are exercisable for the first time by such
Participant during any calendar year (“Current Grant”), determined in accordance
with the provisions of Section 422 of the Code, which exceeds $100,000 (the
“$100,000 Limit”);

 

(e) shall, if the aggregate Fair Market Value of the Shares (determined on the
Grant Date) with respect to the Current Grant and all Incentive Stock Options
previously granted under the Plan and any Other Plans which are exercisable for
the first time during a calendar year (“Prior Grants”) would exceed the $100,000
Limit, be, as to the portion in excess of the $100,000 Limit, exercisable as a
separate option that is not an Incentive Stock Option at such date or dates as
are provided in the Current Grant;

 

(f) shall require the Participant to notify the Committee of any disposition of
any Shares delivered pursuant to the exercise of the Incentive Stock Option
under the circumstances described in Section 421(b) of the Code (relating to
holding periods and certain disqualifying dispositions) (“Disqualifying
Disposition”), within 10 days of such a Disqualifying Disposition;

  

(g) shall by its terms not be assignable or transferable other than by will or
the laws of descent and distribution and may be exercised, during the
Participant’s lifetime, only by the Participant; provided, however, that the
Participant may, to the extent provided in the Plan in any manner specified by
the Committee, designate in writing a beneficiary to exercise his or her
Incentive Stock Option after the Participant’s death; and

 

(h) shall, if such Option nevertheless fails to meet the foregoing requirements,
or otherwise fails to meet the requirements of Section 422 of the Code for an
Incentive Stock Option, be treated for all purposes of this Plan, except as
otherwise provided in subsections (d) and (e) above, as an Option that is not an
Incentive Stock Option.

 

Notwithstanding the foregoing and Section 3.2, the Committee may, without the
consent of the Participant, at any time before the exercise of an Option
(whether or not an Incentive Stock Option), take any action necessary to prevent
such Option from being treated as an Incentive Stock Option.

 

12

 



6.5 Payment. Except as otherwise provided by the Committee in an Award
Agreement, Options shall be exercised by the delivery of a written notice of
exercise to the Company, setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by full payment for the Shares
made by any one or more of the following means:

 

(a) cash, personal check or wire transfer;

 

(b) delivery of Common Stock owned by the Participant prior to exercise, valued
at their Fair Market Value on the date of exercise;

 

(c) with the approval of the Committee, Shares acquired upon the exercise of
such Option, such Shares valued at their Fair Market Value on the date of
exercise;

 

(d) with the approval of the Committee, Restricted Shares held by the
Participant prior to the exercise of the Option, each such share valued at the
Fair Market Value of a Share on the date of exercise; or

 

(e) subject to applicable law (including the prohibited loan provisions of
Section 402 of the Sarbanes Oxley Act of 2002), through the sale of the Shares
acquired on exercise of the Option through a broker-dealer to whom the
Participant has submitted an irrevocable notice of exercise and irrevocable
instructions to deliver promptly to the Company the amount of sale or loan
proceeds sufficient to pay for such Shares, together with, if requested by the
Company, the amount of federal, state, local or foreign withholding taxes
payable by Participant by reason of such exercise.

 

The Committee may in its discretion specify that, if any Restricted Shares
(“Tendered Restricted Shares”) are used to pay the Option Price, (x) all the
Shares acquired on exercise of the Option shall be subject to the same
restrictions as the Tendered Restricted Shares, determined as of the date of
exercise of the Option, or (y) a number of Shares acquired on exercise of the
Option equal to the number of Tendered Restricted Shares shall be subject to the
same restrictions as the Tendered Restricted Shares, determined as of the date
of exercise of the Option.

 

Article 7.

 

Stock Appreciation Rights

 

7.1 Issuance. Subject to and consistent with the provisions of the Plan, the
Committee, at any time and from time to time, may grant SARs to any Eligible
Person either alone or in addition to other Awards granted under the Plan. Such
SARs may, but need not, be granted in connection with a specific Option granted
under Article 6. Any SAR related to an Option must be granted at the same time
such Option is granted and have the same term. The Committee may impose such
conditions or restrictions on the exercise of any SAR as it shall deem
appropriate.

 

7.2 Award Agreements. Each SAR grant shall be evidenced by an Award Agreement in
such form as the Committee may approve and shall contain such terms and
conditions not inconsistent with other provisions of the Plan as shall be
determined from time to time by the Committee.

 

7.3 Grant Price. The grant price of a SAR shall be determined by the Committee
in its sole discretion; provided that the grant price shall not be less than the
lesser of 100% of the Fair Market Value of a Share on the date of the grant of
the SAR, or the Option Price under Option to which the SAR relates.

 

7.4 Exercise and Payment. Upon the exercise of SARs, the Participant shall be
entitled to receive the value thereof. The Fair Market Value of a Share on the
date of exercise of SARs shall be determined in the same manner as the Fair
Market Value of a Share on the date of grant of an Option is determined. SARs
shall be deemed exercised on the date written notice of exercise in a form
acceptable to the Committee is received by the Secretary of the Company. The
Company shall make payment in respect of any SAR within five (5) days of the
date the SAR is exercised. Any payment by the Company in respect of a SAR may be
made in cash, Shares, other property, or any combination thereof, as the
Committee, in its sole discretion, shall determine Grant Limitations. The
Committee may at any time impose any other limitations upon the exercise of SARs
which, in the Committee's sole discretion, are necessary or desirable in order
for Participants to qualify for an exemption from Section 16(b) of the Exchange
Act.

 



13

 

 

Article 8.

 

Stock Awards

 

8.1 Grant of Restricted Shares, Restricted Stock Units and Deferred Stock
Units.  Subject to and consistent with the provisions of the Plan, the
Committee, at any time and from time to time, may grant Restricted Shares,
Restricted Stock Units and Deferred Stock Units to any Eligible Person in such
amounts as the Committee shall determine.

 

8.2 Award Agreement.  Each grant of Restricted Shares, Restricted Stock Units
and Deferred Stock Units shall be evidenced by an Award Agreement that shall set
forth the number of Restricted Shares, Restricted Stock Units and Deferred Stock
Units granted, specify in the case of Restricted Shares and Restricted Stock
Units the Period(s) of Restriction, set forth in the case of Deferred Stock
Units the deferral period, and set forth such other provisions as the Committee
shall determine.  The Committee may impose such conditions and/or restrictions
on any Restricted Shares and Restricted Stock Units granted pursuant to the Plan
as it may deem advisable, including restrictions based upon the achievement of
specific performance goals, time-based restrictions on vesting following the
attainment of the performance goals, and/or restrictions under applicable
securities laws; provided that such conditions and/or restrictions may lapse, if
so determined by the Committee, in the event of the Participant’s Termination of
Affiliation due to death, disability, normal or approved early retirement, or
involuntary termination by the Company or a Subsidiary without “cause”.

 

8.3 Consideration for Restricted Shares, Restricted Stock Units and Deferred
Stock Units.  The Committee shall determine the amount, if any, that a
Participant shall pay for Restricted Shares, Restricted Stock Units and Deferred
Stock Units.

 

8.4 Effect of Forfeiture.  If Restricted Shares or Restricted Stock Units are
forfeited, and if the Participant was required to pay for Restricted Shares or
Restricted Stock Units or acquired such Restricted Shares upon the exercise of
an Option, the Participant shall be deemed to have resold such Restricted Shares
or Restricted Stock Units to the Company at a price equal to the lesser of (x)
the amount paid by the Participant for such Restricted Shares or Restricted
Stock Units, or (y) the Fair Market Value of such Restricted Shares or the
Shares underlying such Restricted Stock Units on the date of such forfeiture.
The Company shall pay to the Participant the deemed sale price as soon as is
administratively practical. Such Restricted Shares shall cease to be
outstanding, and shall no longer confer on the Participant thereof any rights as
a stockholder of the Company, from and after the date of the event causing the
forfeiture, whether or not the Participant accepts the Company’s tender of
payment for such Restricted Shares.

 

8.5 Escrow; Legends. The Committee may provide that the certificates for any
Restricted Shares (x) shall be held (together with a stock power executed in
blank by the Participant) in escrow by the Secretary of the Company until such
Restricted Shares become nonforfeitable or are forfeited and/or (y) shall bear
an appropriate legend restricting the transfer of such Restricted Shares under
the Plan. If any Restricted Shares become nonforfeitable, the Company shall
cause certificates for such shares to be delivered without such legend.

 

8.6 Stock Award Account. Upon the selection of an Eligible Person to be awarded
Restricted Stock Units or Deferred Stock Units, the Committee shall instruct the
Secretary of the Company to establish a Stock Award Account on behalf of each
such Eligible Person.  The Committee may impose such conditions on the issuance
of such Restricted Stock Units or Deferred Stock Units as it deems appropriate.

 

14

 



8.7 Vesting of Restricted Shares and Restricted Stock Units. Awards of
Restricted Shares and Restricted Stock Units shall vest pursuant to the Award
Agreement.

 

8.8 Vesting of Deferred Stock Units. A Participant shall be 100% vested in the
number of Deferred Stock Units held in his or her Stock Award Account at all
times.  The term for which the Deferred Stock Units shall be deferred shall be
provided for in the Award Agreement.

  

8.9 Conversion.  Upon vesting in the case of Restricted Stock Units, and upon
the lapse of the deferral period in the case of Deferred Stock Units, such
Restricted Stock Units and Deferred Stock Units shall be converted into an
equivalent number of Shares that will be distributed to the Participant, or in
the case of the Participant's death, to the Participant's legal
representative.  Such distribution shall be evidenced by a stock certificate,
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company, or other appropriate means as determined by the
Company.  All distributions shall be made no later than March 15th of the
calendar year following the year, with respect to the Restricted Stock Units, in
which such Restricted Stock Units vest or, with respect to Deferred Stock Units,
in which the deferral period lapses.  In the event ownership or issuance of the
Shares is not feasible due to applicable exchange controls, securities
regulations, tax laws or other provisions of applicable law, as determined by
the Company in its sole discretion, the Participant, or, in the case of the
Participant's death, the Participant's legal representative, shall receive cash
proceeds in an amount equal to the value of the Shares otherwise distributable
to the Participant, net of tax withholding as provided in Article 14.

 

8.10 Nothing in this Plan shall be construed as giving a Participant who
receives an Award of Restricted Stock Units or Deferred Stock Units any of the
rights of an owner of Shares unless and until Shares are issued and transferred
to the Participant in accordance with the terms of the Plan and the Award
Agreement.  Notwithstanding the foregoing, in the event that any dividend is
paid by the Company with respect to the Shares (whether in the form of cash,
Shares or other property), then the Committee shall, in the manner it deems
equitable or appropriate, adjust the number of Restricted Stock Units or
Deferred Stock Units allocated to each Participant's Stock Award Account to
reflect such dividend.

 

Article 9.

 

Performance Units and Performance Shares

 

9.1 Grant of Performance Units and Performance Shares. Subject to and consistent
with the provisions of the Plan, Performance Units or Performance Shares may be
granted to any Eligible Person in such amounts and upon such terms, and at any
time and from time to time, as shall be determined by the Committee.

 

9.2 Value/Performance Goals. The Committee shall set performance goals in its
discretion which, depending on the extent to which they are met, will determine
the number or value of Performance Units or Performance Shares that will be paid
to the Participant. With respect to Covered Employees and to the extent the
Committee deems it appropriate to comply with Section 162(m) of the Code, all
performance goals shall be objective Performance Measures satisfying the
requirements for the Performance-Based Exception, and shall be set by the
Committee within the time period prescribed by Section 162(m) of the Code and
related regulations.

 

(a) Performance Unit. Each Performance Unit shall have an initial value that is
established by the Committee at the time of grant.

 

(b) Performance Share. Each Performance Share shall have an initial value equal
to the Fair Market Value of a Share on the date of grant.

 

9.3 Earning of Performance Units and Performance Shares. After the applicable
Performance Period has ended, the holder of Performance Units or Performance
Shares shall be entitled to payment based on the level of achievement of
performance goals set by the Committee. If a Performance Unit or Performance
Share Award is intended to comply with the Performance-Based Exception, the
Committee shall certify the level of achievement of the performance goals in
writing before the Award is settled.

 

15

 



At the discretion of the Committee, the settlement of Performance Units or
Performance Shares may be in cash, Shares of equivalent value, or in some
combination thereof, as set forth in the Award Agreement.

 

If a Participant is promoted, demoted or transferred to a different business
unit of the Company during a Performance Period, then, to the extent the
Committee determines that the Award, the performance goals, or the Performance
Period are no longer appropriate, the Committee may adjust, change, eliminate or
cancel the Award, the performance goals, or the applicable Performance Period,
as it deems appropriate in order to make them appropriate and comparable to the
initial Award, the performance goals, or the Performance Period.

  

At the discretion of the Committee, a Participant may be entitled to receive any
dividends or Dividend Equivalents declared with respect to Shares deliverable in
connection with grants of Performance Units or Performance Shares which have
been earned, but not yet delivered to the Participant.

 

Article 10.

 

Deferred Stock

 

10.1 Grant of Deferred Stock. Subject to and consistent with the provisions of
the Plan, the Committee, at any time and from time to time, may grant Deferred
Stock to any Eligible Person, in such amount and upon such terms as the
Committee shall determine; provided that any such grant of Deferred Stock shall
either (i) qualify as a short-term deferral within the meaning of final
regulations under Section 409A of the Code or (ii) conform in form and substance
with applicable regulations promulgated under Section 409A of the Code to ensure
that the Participant is not subjected to tax penalties under Section 409A of the
Code with respect to such Deferred Stock.

 

10.2 Vesting and Delivery. Delivery of Shares will occur upon expiration of the
deferral period or upon the occurrence of one or more of the distribution events
described in Section 409A(a)(2) of the Code as specified by the Committee in the
Participant’s Award Agreement for the Award of Deferred Stock. In addition, an
Award of Deferred Stock shall be subject to such substantial risk of forfeiture
conditions as the Committee may impose, which conditions may lapse at the
expiration of the deferral period or at other specified times, separately or in
combination, in installments or otherwise, as the Committee shall determine at
the time of grant or thereafter. Unless and only to the extent that the
Committee shall provide otherwise in the Award Agreement, a Participant awarded
Deferred Stock will have no voting rights but will have the rights to receive
Dividend Equivalents in respect of Deferred Stock, which Dividend Equivalents
shall be deemed reinvested in additional Shares of Deferred Stock. Except as
provided in the Award Agreement, to the extent that the Participant has a
Termination of Affiliation while the Deferred Stock remains subject to a
substantial risk of forfeiture, such Deferred Shares shall be forfeited.

 

Article 11.

 

Dividend Equivalents

 

The Committee is authorized to grant Awards of Dividend Equivalents alone or in
conjunction with other Awards. The Committee may provide that Dividend
Equivalents shall be paid or distributed when accrued or shall be deemed to have
been reinvested in additional Shares or additional Awards or otherwise
reinvested.

 

Article 12.

 

Other Stock-Based Awards

 

The Committee is authorized, subject to limitations under applicable law, to
grant such other Awards that are denominated or payable in, valued in whole or
in part by reference to, or otherwise based on, or related to, Shares, as deemed
by the Committee to be consistent with the purposes of the Plan including Shares
awarded which are not subject to any restrictions or conditions, convertible or
exchangeable debt securities or other rights convertible or exchangeable into
Shares, and Awards valued by reference to the value of securities of or the
performance of specified Subsidiaries. Subject to and consistent with the
provisions of the Plan, the Committee shall determine the terms and conditions
of such Awards. Except as provided by the Committee, Shares delivered pursuant
to a purchase right granted under this Article 12 shall be purchased for such
consideration, paid for by such methods and in such forms, including cash,
Shares, outstanding Awards or other property, as the Committee shall determine.

 



16

 

 

Article 13.

 

Amendment, Modification, and Termination

 

13.1 Amendment, Modification, and Termination. Subject to Section 13.2, the
Board may, at any time and from time to time, alter, amend, suspend, discontinue
or terminate the Plan in whole or in part without the approval of the Company’s
stockholders, except that (a) any amendment or alteration shall be subject to
the approval of the Company’s stockholders if such stockholder approval is
required by any federal or state law or regulation or the rules of any stock
exchange or automated quotation system on which the Shares may then be listed or
quoted, and (b) the Board may otherwise, in its discretion, determine to submit
other such amendments or alterations to stockholders for approval.

 

13.2 Awards Previously Granted. Except as otherwise specifically permitted in
the Plan or an Award Agreement, no termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
under the Plan, without the written consent of the Participant  to whom such
Award was made.

 

Article 14.

 

Withholding

 

14.1 Required Withholding

 

(a) The Committee in its sole discretion may provide that when taxes are to be
withheld in connection with the exercise of an Option, or upon the lapse of
restrictions on Restricted Shares or Restricted Stock Units, or upon lapse of
the deferred period in the case of Deferred Stock, or upon the transfer of
Deferred Stock, or upon payment of any other benefit or right under this Plan
(the date on which such exercise occurs or such restrictions lapse or such
payment of any other benefit or right occurs hereinafter referred to as the “Tax
Date”), the Participant shall be required to elect to make payment for the
withholding of federal, state and local taxes, including Social Security and
Medicare (“FICA”) taxes by one or a combination of the following methods:

 

(i) payment of an amount in cash equal to the amount to be withheld;

 

(ii) delivering part or all of the amount to be withheld in the form of Common
Stock valued at their Fair Market Value on the Tax Date;

 

(iii) requesting the Company to withhold from those Shares that would otherwise
be received upon exercise of the Option, upon the lapse of restrictions on
Restricted Stock or Restricted Stock Units, upon lapse of the deferral period in
the case of Deferred Stock Units, or upon the transfer of Deferred Stock, a
number of Shares having a Fair Market Value on the Tax Date equal to the amount
to be withheld; or

 

(iv) withholding from any compensation otherwise due to the Participant.

 

The Committee in its sole discretion may provide that the maximum amount of tax
withholding upon exercise of an Option to be satisfied by withholding Shares
upon exercise of such Option pursuant to clause (iii) above shall not exceed the
minimum amount of taxes, including FICA taxes, required to be withheld under
federal, state and local law. An election by Participant under this subsection
is irrevocable. Any fractional share amount and any additional withholding not
paid by the withholding or surrender of Shares or delivery of Mature Shares must
be paid in cash. If no timely election is made, the Participant must deliver
cash to satisfy all tax withholding requirements.

 

17

 



(b) Any Participant who makes a Disqualifying Disposition (as defined in Section
6.4(f)) or an election under Section 83(b) of the Code shall remit to the
Company an amount sufficient to satisfy all resulting tax withholding
requirements in the same manner as set forth in subsection (a).

 

14.2 Notification under Code Section 83(b). If the Participant, in connection
with the exercise of any Option, or the grant of Restricted Shares, makes the
election permitted under Section 83(b) of the Code to include in such
Participant’s gross income in the year of transfer the amounts specified in
Section 83(b) of the Code, then such Participant shall notify the Company of
such election within 10 days of filing the notice of the election with the
Internal Revenue Service, in addition to any filing and notification required
pursuant to regulations issued under Section 83(b) of the Code. The Committee
may, in connection with the grant of an Award or at any time thereafter,
prohibit a Participant from making the election described above.

 

 

Article 15.

 

Additional Provisions

 

15.1 Successors. All obligations of the Company under the Plan with respect to
Awards granted here-under shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise of all or substantially all of the
business and/or assets of the Company.

 

15.2 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular and the singular shall include the plural.

 

15.3 Severability. If any part of the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other part of the Plan. Any Section or part
of a Section so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.

 

15.4 Requirements of Law. The granting of Awards and the delivery of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required. Notwithstanding any provision of the Plan or any
Award, Participants shall not be entitled to exercise, or receive benefits
under, any Award, and the Company shall not be obligated to deliver any Shares
or deliver benefits to a Participant, if such exercise or delivery would
constitute a violation by the Participant or the Company of any applicable law
or regulation.

 

15.5 Change in Control.  In the event of a change in control of the Company, all
Awards shall be fully vested and exercisable as of the effective date of the
change in control, unless otherwise provided in the Award Agreement when the
Award is made. A change in control means the occurrence of any of the following:

 

(a) any person or “group” (within the meaning of Section 13(d)(3) of the 1934
Act), acquiring “beneficial ownership” (as defined in Rule 13d-3 under the 1934
Act), directly or indirectly, of more than fifty percent of the aggregate voting
power of the capital stock ordinarily entitled to elect directors of the
Company;

 

(b) the sale of all or substantially all of the Company’s assets in one or more
related transactions within a 12-month period to a person other than such a sale
to a subsidiary of the Company which does not involve a change in the equity
holdings of the Company directly or indirectly controls; or

 

(c) any merger, consolidation, reorganization or similar event of the Company or
any Subsidiary, as a result of which the holders of the voting stock of the
Company immediately prior to such merger, consolidation, reorganization or
similar event do not directly or indirectly hold at least fifty percent of the
aggregate voting power of the capital stock of the surviving entity.

 

18

 



15.6 Securities Law Compliance.

 

(a) If the Committee deems it necessary to comply with any applicable securities
law, or the requirements of any stock exchange upon which Shares may be listed,
the Committee may impose any restriction on Awards or Shares acquired pursuant
to Awards under the Plan as it may deem advisable. All certificates for Shares
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations and other requirements of the SEC,
any stock exchange upon which Shares are then listed, any applicable securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions. If so requested
by the Company, the Participant shall make a written representation to the
Company that he or she will not sell or offer to sell any Shares unless a
registration statement shall be in effect with respect to such Shares under the
Securities Act of 1993, as amended, and any applicable state securities law or
unless he or she shall have furnished to the Company, in form and substance
satisfactory to the Company, that such registration is not required.

 

(b) If the Committee determines that the exercise or nonforfeitability of, or
delivery of benefits pursuant to, any Award would violate any applicable
provision of securities laws or the listing requirements of any national
securities exchange or national market system on which are listed any of the
Company’s equity securities, then the Committee may postpone any such exercise,
nonforfeitability or delivery, as applicable, but the Company shall use all
reasonable efforts to cause such exercise, nonforfeitability or delivery to
comply with all such provisions at the earliest practicable date.

  

15.7 No Rights as a Stockholder. No Participant shall have any rights as a
stockholder of the Company with respect to the Shares (other than Restricted
Shares) which may be deliverable upon exercise or payment of such Award until
such Shares have been delivered to him or her. Restricted Shares, whether held
by a Participant or in escrow by the Secretary of the Company, shall confer on
the Participant all rights of a stockholder of the Company, except as otherwise
provided in the Plan or Award Agreement. At the time of a grant of Restricted
Shares, the Committee may require the payment of cash dividends thereon to be
deferred and, if the Committee so determines, reinvested in additional
Restricted Shares. Stock dividends and deferred cash dividends issued with
respect to Restricted Shares shall be subject to the same restrictions and other
terms as apply to the Restricted Shares with respect to which such dividends are
issued. The Committee may in its discretion provide for payment of interest on
deferred cash dividends.

 

15.8 Nature of Payments. Unless otherwise specified in the Award Agreement,
Awards shall be special incentive payments to the Participant and shall not be
taken into account in computing the amount of salary or compensation of the
Participant for purposes of determining any pension, retirement, death or other
benefit under (a) any pension, retirement, profit sharing, bonus, insurance or
other employee benefit plan of the Company or any Subsidiary, except as such
plan shall otherwise expressly provide, or (b) any agreement between (i) the
Company or any Subsidiary and (ii) the Participant, except as such agreement
shall otherwise expressly provide.

 

15.9 Non-Exclusivity of Plan. Neither the adoption of the Plan by the Board nor
its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other compensatory arrangements for employees, consultants, or Non-Employee
Directors as it may deem desirable.

 

15.10 Governing Law. The Plan, and all agreements hereunder, shall be construed
in accordance with and governed by the laws of the State of Delaware, other than
its laws respecting choice of law.

 

15.11 Share Certificates. All certificates for Shares delivered under the terms
of the Plan shall be subject to such stop-transfer orders and other restrictions
as the Committee may deem advisable under federal or state securities laws,
rules and regulations thereunder, and the rules of any national securities laws,
rules and regulations thereunder, and the rules of any national securities
exchange or automated quotation system on which Shares are listed or quoted. The
Committee may cause a legend or legends to be placed on any such certificates to
make appropriate reference to such restrictions or any other restrictions or
limitations that may be applicable to Shares. In addition, during any period in
which Awards or Shares are subject to restrictions or limitations under the
terms of the Plan or any Award Agreement, or during any period during which
delivery or receipt of an Award or Shares has been deferred by the Committee or
a Participant, the Committee may require any Participant to enter into an
agreement providing that certificates representing Shares deliverable or
delivered pursuant to an Award shall remain in the physical custody of the
Company or such other person as the Committee may designate.

 

19

 



15.12 Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant pursuant to an Award,
nothing contained in the Plan or any Award Agreement shall give any such
Participant any rights that are greater than those of a general creditor of the
Company; provided, however, that the Committee may authorize the creation of
trusts or make other arrangements to meet the Company’s obligations under the
Plan to deliver cash, Shares or other property pursuant to any Award which
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines.

 

15.13 Affiliation. Nothing in the Plan or an Award Agreement shall interfere
with or limit in any way the right of the Company or any Subsidiary to terminate
any Participant’s employment or consulting contract at any time, nor confer upon
any Participant the right to continue in the employ of or as an officer of or as
a consultant to the Company or any Subsidiary.

 

15.14 Participation. No employee or officer shall have the right to be selected
to receive an Award under this Plan or, having been so selected, to be selected
to receive a future Award.

 

15.15 Military Service. Awards shall be administered in accordance with Section
414(u) of the Code and the Uniformed Services Employment and Reemployment Rights
Act of 1994.

  

15.16 Construction. The following rules of construction will apply to the Plan:
(a) the word “or” is disjunctive but not necessarily exclusive, and (b) words in
the singular include the plural, words in the plural include the singular, and
words in the neuter gender include the masculine and feminine genders and words
in the masculine or feminine gender include the other neuter genders.

 

15.17 Headings. The headings of articles and sections are included solely for
convenience of reference, and if there is any conflict between such headings and
the text of this Plan, the text shall control.

 

15.18 Obligations. Unless otherwise specified in the Award Agreement, the
obligation to deliver, pay or transfer any amount of money or other property
pursuant to Awards under this Plan shall be the sole obligation of a
Participant’s employer; provided that the obligation to deliver or transfer any
Shares pursuant to Awards under this Plan shall be the sole obligation of the
Company.

 

15.19 No Right to Continue as Director. Nothing in the Plan or any Award
Agreement shall confer upon any director the right to continue to serve as a
director of the Company.

 

 

 

 

20



 

 

